Opinion of the Court by
Judge Peters:
The answer did not present a good defense to the action, if the facts as stated be admitted as is done by the demurrer, it would seem that the services which appellee undertook to render, had been performed, as the case has been tried in the circuit court, and in this court.
There is neither fraud nor mistake alleged, and without an allegation of the one or the other, a contract or agreement in parol different from that expressed in the note cannot be relied on and proved.
Wkerefore the judgment is affirmed.